           Case 2:18-cv-00284-CMR Document 91-2 Filed 02/21/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS                MDL 2724
PRICING ANTITRUST LITIGATION                  16-MD-2724
                                              HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                     Civil Action Nos.
                                                 18-284
 The Kroger Co., et al. v. Actavis               18-3299
 Holdco U.S., Inc.

 Humana Inc. v. Actavis Elizabeth,
 LLC et al.



                                     [PROPOSED] ORDER


          AND NOW, this ___ day of ___________________, 2019, upon consideration of

Teligent’s Individual Motion to Dismiss the Kroger and Humana Complaints Against Teligent,

Inc. pursuant to Federal Rule of Civil Procedure 12(b)(6), and any responses thereto, it is

ORDERED that the Motion to Dismiss is GRANTED and the Kroger and Humana Actions as

they pertain to Teligent, Inc. are DISMISSED WITH PREJUDICE.



                                             BY THE COURT:




                                             CYNTHIA M. RUFE
                                             United States District Judge




AMERICAS 98709822
